Citation Nr: 1102302	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to service connection for a skin disease on the 
arms, back and wrist, to include as secondary to in-service 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from January 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma granted service connection for PTSD (50%, 
effective from July 16, 2007) and denied service connection for a 
skin disease on the arms, back and wrist, as secondary to in-
service herbicide exposure.  The Veteran appealed that decision 
to the BVA, and the case was referred to the Board for appellate 
review.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

PTSD

The Veteran's service-connected PTSD is currently evaluated as 50 
percent disabling.  At the last VA psychiatric examination, which 
was conducted in June 2008, the Veteran indicated that his mental 
symptoms began thirty-eight years ago, and included headaches, 
impaired sleep, nightmares, intrusive thoughts, feelings of 
guilt, hypervigilance, outbursts of anger and panic attacks.  
After interviewing and conducting a psychiatric evaluation of the 
Veteran, the examiner diagnosed PTSD and noted that the symptoms 
associated with this disability include a depressed mood, 
difficulty falling or staying asleep, irritability, 
hypervigilance and an exaggerated startle response.  The examiner 
further explained that, while the Veteran's psychiatric symptoms 
cause some occupational and social impairment with an occasional 
decrease in work efficiency as well as an intermittent inability 
to perform his occupational tasks, the Veteran was generally able 
to function adequately with routine behavior, self-care and 
normal conversation.  The examiner also added that the Veteran 
did not pose a threat of danger to others or himself.  

In correspondence subsequently received in October 2008, the 
Veteran's wife indicates that the Veteran had recently been 
experiencing increasing outbursts of anger.  She described 
several incidents throughout the summer during which the Veteran 
acted extremely suspicious and paranoid while they were in 
various public venues, and was prone to fits of rage while out at 
a restaurant and with friends.  The Veteran's wife wrote that 
these episodes scared her and at times she felt fear for her 
safety due to the Veteran's explosive temper.  She explained that 
the Veteran was beginning to isolate himself more, that lately he 
has no appetite, and that he constantly speaks about death and 
dying.  She further wrote that she had been married to the 
Veteran for thirty-seven years and had never seen him as 
depressed as he was then.  

Also, in a statement received in January 2009, the Veteran 
indicated that his eating habits had changed recently and that he 
does not eat as much as he used to because he does not feel 
hungry very often.  He also wrote that he does not like to go 
places where there may be a lot of people because he feels that 
people are looking at him.  

In these statements, the Veteran and his wife appear to contend 
that his service-connected PTSD has worsened since his last VA 
examination.  A review of the claims file reveals that the 
Veteran has not been afforded another VA psychiatric examination 
since the June 2008 evaluation, almost three years ago.  The duty 
to assist the Veteran requires VA to provide a medical 
examination or obtain a medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  
Moreover, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board acknowledges that, according to a report of a December 
2008 VA treatment session, the Veteran denied having any anxiety 
or depression.  Importantly, however, that particular treatment 
visit appears to be more of a general physical examination nature 
and does not focus on the Veteran's psychiatric state and does 
not address the range of PTSD-related symptoms that the Veteran 
claims to have.  Thus, the Board concludes that another VA 
psychiatric examination is necessary to determine the current 
severity of the Veteran's service-connected PTSD, as the medical 
evidence currently of record is insufficient for the Board's 
adjudication of this issue. 

Skin disease of the arms, back, and wrist

In his October 2007 claim, the Veteran stated that he was exposed 
to Agent Orange while serving as a mechanic in the Republic of 
Vietnam and developed a skin condition on his arms and back as a 
result of that exposure.  In a February 2008 statement, the 
Veteran claims that, during a check up at the VA, he was informed 
that the skin condition on his back, arms and wrists may be 
related to his exposure to Agent Orange while in Vietnam.  The 
Veteran further explained that he also had blackheads on the side 
of his face, as well as oily skin and acne around his nose and 
cheeks, which he believed to be the result of his in-service 
Agent Orange exposure.  In his July 2008 Notice of Disagreement 
(NOD), he maintains that he has had this skin condition since 
service, that his condition includes bumps and rashes on his 
chest and back, and that he has self-medicated and treated this 
condition on his own throughout the years.  

Service treatment records are predominantly clear for any 
findings, notations, treatment for or diagnosis of a skin 
condition.  A May 1970 sick call notes reflects that the Veteran 
presented to the clinic with complaints of a rash on his chest, 
and was seen several days later for chest pain.  During his 
September 1970 separation examination, the clinical evaluation of 
his skin and lymphatic system was shown to be normal, and he did 
not mark to have had any type of skin disease, or any noted 
tumor, growth, or cyst on his body on his report of medical 
history.  In his February 1971 Statement of Medical Condition, he 
indicated that there had been no change in his medical condition 
since his September 1970 separation examination.  

The record reflects that the Veteran served with the National 
Guard for over twenty years after his period of active service.  
The remainder of his service treatment records with the National 
Guard is clear for any complaints or diagnosis of or treatment 
for a skin condition.  During the March 1972 medical examination 
pursuant to his enlistment with the National Guards, the clinical 
evaluation of the Veteran's skin and lymphatic system was shown 
to be normal and he denied any history of a skin condition.  A 
December 1991 periodic examination also shows the clinical 
evaluation of the Veteran's skin and lymphatic system to be 
normal.  While the Veteran noted to have a plantar wart on his 
right foot, he did not mention to have any skin condition, to 
include a rash, blisters and/or acne, on his arms, wrist, back, 
or face.  In his December 1991 report of medical history, the 
Veteran noted a history of a growth or cyst, which the physician 
specified as a wart on his right foot.  

Post-service treatment records reflect that the Veteran underwent 
an excision of an abscess on his right chest wall in May 2004.  
The biopsy of the abscess revealed an epidermal inclusion cyst 
which was removed entirely.  See May 2004 Operative Report and 
May 2004 Laboratory Records.  During an August 2007 VA treatment 
visit, the Veteran underwent a general examination, and it was 
noted that he had multiple areas of cyst formation on his skin, 
with old excisions and blackhead formations on the anterior and 
posterior chest and back.  The nurse practitioner also noted that 
the Veteran had red scaling dermatitis on both his arms and 
diagnosed him with cystic acne and bullous dermatoses.  An 
October 2007 VA treatment report reflects the Veteran had the 
lesion on his left chest checked out and was diagnosed with 
seborrheic keratosis on his left chest.  In June 2008, the 
Veteran complained of a rash on his arms which "never goes 
away" and of "blisters at times."  See June 2008 VA treatment 
report.  

The Veteran was seen for an Agent Orange Registry interview and 
examination in November 2008, during which he claimed that his 
skin lesions broke out while he was in Vietnam.  The Veteran 
denied any involvement in the handling or spraying of Agent 
Orange.  However, he was uncertain if he was in a recently 
sprayed area, if he was exposed to herbicides other than Agent 
Orange, or if he ate or drank something that may have been 
sprayed with Agent Orange while in Vietnam.  An examination of 
the Veteran's skin reflected evidence of old acne scars at the 
anterior and posterior chest area as well as "bullous 
dermatitis" on his bilateral arms.  The nurse practitioner 
diagnosed the Veteran with chloracne and bullous dermatitis on 
the bilateral arms.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he has suffered from a skin condition since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  In addition, based on the evidence submitted and lay 
assertions provided in support of his claim, the Board finds the 
Veteran credible with respect to his assertions.  

The Veteran has not been afforded a VA examination in connection 
with his skin claim.  In this regard, the Board notes that the 
Veteran's DD 214 indicates that his military occupational 
specialty was that of engineer equipment repairman and that he 
was awarded the Vietnam Service Medal (VSM) as well as the 
Republic of Vietnam Campaign Medal (RVNCM).  The Veteran's 
personnel records reflect that he served in the Republic of 
Vietnam from June 1969 to June 1971

In the December 2008 Statement of the Case (SOC), the Decision 
Review Officer (DRO), upon reviewing the Veteran's service 
treatment records and supporting evidence, conceded the Veteran's 
Agent Orange exposure.  The Board agrees.  As service personnel 
records confirm the Veteran's service in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
during service to certain herbicide agents, including Agent 
Orange.  Further, the Board finds competent and credible the lay 
evidence of record with regard to the Veteran's exposure to Agent 
Orange during his service in Vietnam.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple, myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Board acknowledges that the Veteran was not diagnosed with 
chloracne, or any other acneform diseases consistent with 
chloracne, until November 2008, over thirty-seven years after his 
service in Vietnam.  His diagnosis of cystic acne, seborrheic 
keratosis, and bullous dermatoses, was not until 2007, also many 
years after his service.  While the evidence does not show 
diagnoses for a skin condition until many years after service, 
the regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 
3.309(e) (2010); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange.)  

Furthermore, the Veteran's service treatment records reflect that 
he was seen for a rash on his chest in May 1970.  Therefore, upon 
reviewing all the medical evidence in its totality, a medical 
opinion is required to determine whether this rash could have 
been an early manifestation of the later diagnosed skin 
condition, to include chloracne.  

As previously noted, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has a skin 
condition, which is or can be causally or etiologically related 
to his herbicide exposure in service.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

Here, the evidence of record indicates that the Veteran has a 
current diagnosis of chloracne, seborrheic keratosis, cystic acne 
and bullous dermititis, and the Veteran is presumed to have been 
exposed to Agent Orange in service.  Service treatment records 
reflect that the Veteran was treated for a rash on his chest in 
May 1970.  No medical opinion concerning the cause of the 
Veteran's skin condition, to include his chloracne, has been 
provided.  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for determining the nature and 
etiology of any skin disorder that may be present.  

Accordingly, the case is REMANDED for the following action:

1.	Request records of psychiatric and skin 
treatment that the Veteran may have 
received at the VA Medical Center in 
Muskogee, Oklahoma, including the VA 
Outpatient Clinic in Tulsa Oklahoma, since 
December 2008.  Copies of such records 
which are available should be associated 
with the claims folder.  

2.	Then, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination to determine the current 
nature and extent of his PTSD.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  

The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score and provide an 
explanation of the assigned score.  Also, 
the examiner should specifically comment 
on the impact of the Veteran's PTSD upon 
his social and industrial activities, 
including his ability to obtain and to 
maintain employment.  A rationale for all 
opinions expressed must be provided.  

3.	Also, schedule the Veteran for an 
appropriate VA examination for the purpose 
of ascertaining the nature and etiology of 
any skin condition he may have.  The 
claims file and a copy of this REMAND must 
be made available to the examiner for 
review, and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination.  All 
indicated tests should be performed, and 
the findings should be reported in detail.  
Following a review of the record and an 
examination of the Veteran, the examiner 
should provide a response to the 
following:

a.	Specify the nature of any current 
skin condition of the Veteran's arms, 
back, wrist, and face and provide 
diagnoses for all such identified 
disorders.  

b.	The likelihood (likely, unlikely, or 
at least as likely as not) that the 
May 1970 sick call treatment visit, 
wherein the Veteran was treated for a 
rash on his chest, was an early 
manifestation of any 
currently-diagnosed skin disorder(s).  

c.	The likelihood (likely, unlikely, or 
at least as likely as not) that any 
currently-diagnosed skin disorder(s) 
is(are) causally or etiologically 
related to his conceded herbicide 
exposure in service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
an initial increased rating greater than 
50 percent for the service-connected PTSD 
and entitlement to service connection for 
a skin disease on the arms, back and 
wrist, to include as secondary to 
in-service herbicide exposure.  If the 
decisions remain in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

